Citation Nr: 9914167	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in June 1997.

While this case was on appeal, in December 1997, the RO 
increased the disability rating for the veteran's post-
traumatic stress disorder from 10 percent to 30 percent. 
However, the veteran did not withdraw his appeal, therefore 
the issue of entitlement to a rating greater than 30 percent 
is now before the Board.

REMAND

Upon review of the service personnel records contained in the 
claims file, the Board noted that the veteran served as, 
inter alia, a gunner in an aviation battalion in Vietnam 
during the Vietnam Era. 

The medical records contained in the claims file show that 
since 1989, the veteran has been treated with medications 
including Trazodone, Sertraline, Buspar, Vistaril, Zoloft, 
Mellaril, Valproate, and Doxepin.  

In 1994, the veteran was found to be disabled by the Social 
Security Administration due to severe chronic post-traumatic 
stress disorder and alcoholism in remission.

Based upon the evidence contained in the claims file, the 
Board notes that the veteran's post-traumatic stress disorder 
is apparently manifested by the use of several prescription 
anti-depressant and anti-anxiety medications, periodic 
attendance at Vietnam veteran's counseling sessions and 
personal therapy sessions, complaints of combat-related 
nightmares, occasional episodes of paranoid delusions, sleep 
disturbances, flashbacks, anger outbursts, irritability, mood 
swings, isolative behavior, fear of enclosed spaces, startle 
response triggered by ceiling fan noise, history of 
assaultive behavior, history of self-medication with alcohol, 
remote history of auditory hallucinations, history of five 
marriages (one being common-law), history of arrests for 
driving under the influence and assault, and a history of 
having had between 30 and 50 jobs since separation from 
service.

However, the Board also notes that the report of the 
veteran's most recent VA psychiatric examination, performed 
in July 1996, indicated that the veteran had only mild post-
traumatic stress disorder symptoms.  The Board further notes 
that the report of that July 1996 VA examination, as well as 
the February 1994 VA examination which was performed by the 
same examiner, did not indicate a score for the veteran's 
Global Assessment of Functioning.  

As the last VA post-traumatic stress disorder examination was 
performed nearly three years ago, and as in August 1997 the 
veteran reported having paranoid delusions that someone was 
watching and following him with harmful intent, the Board 
believes that it would be helpful to have the veteran undergo 
another VA examination prior to rendering a decision on his 
appeal.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain, and include in the claims 
file, copies of the veteran's complete 
clinical records of his VA and private 
treatment for post-traumatic stress 
disorder since December 1997.

2. The RO should schedule the veteran for 
a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder, PTSD, results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of 
the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.
 	                            
	                       3.  After the development requested 
above has
                       been completed, to the extent 
possible, the RO
                       should again review the record.  If 
any benefit
                       sought on appeal, for which a notice 
of 
                       disagreement has been filed, remains 
denied,
                       the veteran and his representative 
should be
                       furnished a supplemental statement of 
the case
                       and given the appropriate opportunity 
to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


_____________________________
WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




